Case 2:19-cr-00067-DBH Document 47 Filed 09/23/20 Page 1 of 3     PageID #: 115




                     UNITED STATES DISTRICT COURT

                               DISTRICT OF MAINE


UNITED STATES OF AMERICA,                )
                                         )
                                         )
V.                                       )     CRIMINAL NO. 2:19-CR-67-DBH
                                         )
JESSICA CHILDS,                          )
                                         )
                        DEFENDANT        )


           DECISION AND ORDER ON DEFENDANT’S MOTION
     FOR COMPASSIONATE RELEASE AND REDUCTION IN SENTENCE


      If a prisoner persuades the Bureau of Prisons to release her early to home

confinement on account of the COVID-19 pandemic, can she then seek from the

court a reduction of her confinement because she can no longer access BOP

programs that would otherwise give her credit against her sentence? In this case

I conclude the answer is No.

      On January 8, 2020, I sentenced Jessica Childs to 13 months

imprisonment for wire fraud, followed by five years supervised release (ECF No.

35). The Guideline sentence was 15 to 21 months, but I imposed a variant

sentence in part because of concern over a family member’s mental health (ECF

No. 36). Childs was assigned to FCI Danbury.

      On April 14, Childs filed a motion for immediate release to home

confinement (ECF No. 38). The government opposed the motion and I appointed

Childs’s previous lawyer to represent her (ECF Nos. 39, 40). Thereafter, BOP
Case 2:19-cr-00067-DBH Document 47 Filed 09/23/20 Page 2 of 3                  PageID #: 116




released Childs to home confinement on May 20, 2020, and her lawyer withdrew

the motion for court involvement (ECF No. 44).

       On August 11, 2020, acting pro se, Childs filed this “motion for

compassionate release and reduction in sentence” for extraordinary and

compelling reasons. 18 U.S.C. § 3582(c)(1)(A).1 She says that without the early

release to home confinement she would have been eligible for release October 6,

2020, to community confinement (Pharos House), and before then could have

participated in BOP “evidence-based recidivism reduction programming or

productive activities” that could have reduced her overall sentence by 54

additional days. Def.’s Mot. (ECF No. 45). She also says that home confinement

restrictions make it difficult for her to “make a livable wage.” Id.

       I DENY the motion for two reasons.

       First, section 3582(c)(1)(A) gives me authority to act only if Childs filed, at

least 30 days before this motion, a request to the warden of her facility that the

BOP make such a motion. There is no indication she has done so.

       Second, Childs does not satisfy the statutory standard that “extraordinary

and compelling reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i).2

She chose to seek home confinement relief from BOP and achieved her goal.

Both her resulting inability to complete BOP evidence-based recidivism reduction

programming and her home confinement restrictions that impede her search for

the type of employment she prefers were a natural consequence of her release to



1She also cites 18 U.S.C. § 4205(g), the repealed parole statute, but Childs is not on parole.
2Childs does not qualify under (ii), which deals with prisoner 70 years or older who have served
30 years served in prison.

                                                                                              2
Case 2:19-cr-00067-DBH Document 47 Filed 09/23/20 Page 3 of 3                  PageID #: 117




home confinement.3         They hardly amount to “extraordinary and compelling

reasons” to further reduce her sentence.

       The motion is DENIED.

       SO ORDERED.

       DATED THIS 23RD DAY OF SEPTEMBER, 2020

                                                   /S/D. BROCK HORNBY
                                                   D. BROCK HORNBY
                                                   UNITED STATES DISTRICT JUDGE




3 I note also that without the benefit of the recidivism-reducing programs the rationale for the
reduced imprisonment time is weakened.
                                                                                              3
